Case 8:20-cv-02225-PX-PAH-ELH Document 45 Filed 10/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

Natalia Useche, et al., :

Plaintiff,

- Case No, 8:20-CV-2225-PX
Donald J. Trump, et al., °

Defendant. %

REQUEST FOR ENTRY OF APPEARANCE
ON BEHALF OF A FEDERAL GOVERNMENT AGENCY

, all defendants

Please enter my appearance in this case on behalf o

 

I have been admitted to practice law in the following jurisdictions (states or the District

of Columbia):

 

 

State Court Date of Admission
New Jersey 11/20/2012
District of Columbia 5/16/2014

 

 

 

 

 

 

I am an active member in good standing of the bars of each of the jurisdictions listed

above.

I understand that this entry of appearance is for this case only and does not constitute

formal admission to the bar of this Court.

I understand that I must register to use the electronic filing system and will be issued a

login and password for use in this case only.

EntryofAppearanceFedGovtAgency (08/2015) Page 1 of 2

 
Case 8:20-cv-02225-PX-PAH-ELH Document 45 Filed 10/14/20 Page 2 of 2

I understand that I must immediately notify this Court of any change in my address,
phone number, and email address and that if I fail to do so, my appearance in this case will be

terminated.
fj | /} a fp Z

10/08/2020 VY a/.

ff ip? y A
pa Lalo
Date Signature “

John V. Coghlan (DC Bar No. 1020405)

 

 

Printed name and bar number

950 Pennsylvania Ave. N.W., Washington, DC 20530

 

Address

John.Coghlan2@usdoj.gov

Email address

(202) 353-2793

Telephone number

(202) 514-8071

Fax number

 

 

 

 

 

If you are not a member of this Court’s bar, email your completed form to
MDD_AttyAdmissions@mdd.uscourts.gov. Otherwise, please enter your own appearance in this
case in CM/ECF using the event Notice of Appearance.

 

EntryofAppearanceFedGovtAgency (08/2015) Page 2 of 2

 

 
